Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/13/21 is acknowledged. 

Examiner’s reasons for allowance
Claims 1 and 3-12 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance: 
For claim 1, the closest prior art (TW 548771, cited previously) teaches “a luminous fan, comprising: a main body, comprising a fan frame and a propeller, and the propeller rotatably mounted on the fan frame; a light guide member, comprising an outer light guide ring and an inner light guide ring, the outer light guide ring and the inner light guide ring mounted on the fan frame, the inner light guide ring having an air channel, the propeller located in the air channel, and the outer light guide ring surrounding the inner light guide ring and whole of the outer light guide ring exposed from the luminous fan; and at least one light source, disposed between the outer light guide ring and the inner light guide ring”. However TW 548771 neither teaches nor would it be obvious to modify the reference to include the limitations of the mounting parts wherein “the fan frame comprises a first carrier board and a second carrier board, the first carrier board and the second carrier board each having a plurality of first mounting parts, the inner light guide ring has a plurality of second mounting parts, the plurality of first mounting parts of the 
Claims 3-12 are allowable because of their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875